Citation Nr: 1822658	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-35 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from September 1942 to December 1945.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The Veteran's right eye ptosis is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a right eye ptosis have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Veteran is seeking service connection for right eye ptosis. To support his claim he states that while driving a truck in a convoy in 1944 he was in an accident and suffered a two inch laceration to his right eye that required stitches. A medical corpsman stitched it on the spot, and they continued on with the convoy. The Veteran has been consistent in his statements, and his DD-214 confirms that he was a truck driver.

Service treatment records do not contain entries for sutures of a laceration of an eye. A December 1945 discharge examination did not note a history of an eye injury; the examiner noted no eye abnormalities. The Veteran states that over the next few years he noticed his right eyelid beginning to droop and that he began to see his primary care physician for the condition in 1949. These records are unavailable.

Treatment records from 2010 show a diagnosis of ptosis secondary to a previous eye injury and note that the Veteran attributed it to his accident in 1944. Specifically treatment records VAMC Northampton from March 29 2010 through May 10 2011show that the examiner diagnosed right ptosis secondary to a previous injury, gaze palsy, central macular pigment dropout, and right exotropia. Ophthalmology Notes from May 18 2010 through September 13 2010 show that his private physician assessed the Veteran with exotropia secondary to palsy and opthalmoplegia with a right upper lid ptosis. He also noted a cataract that will be monitored as well. Surgery was discussed by this physician but the Veteran declined surgery due to the lack of problems that he experienced at that time. No medical opinion was offered as to the etiology of the Veteran's condition; specifically whether the observed and diagnosed eye disorders are attributable to the contended laceration in 1944. 

In January 2018 the Board requested a medical opinion regarding the etiology of the Veteran's right eye ptosis and exotropia. A response was received in February 2018 from a VA ophthalmologist. After careful review of the Veteran's file the ophthalmologist opined that it was as likely as not that the Veteran's ptosis is related to his injury in service. She stated that ptosis can be caused by trauma such as that suffered by the Veteran in his accident. As to the lack of documentation at separation, she noted that "it is possible for a mild or subtle ptosis to have been missed if careful attention of his lids were not assessed during a full physical exam by a general practitioner." Given the thoroughness of the opinion, the Board finds it to be of significant probative weight.

Accordingly, the Board finds that service connection is warranted for the Veteran's right eye disability as it is related to the laceration he incurred while on active duty. 


ORDER

Entitlement to service connection for a right eye ptosis is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


